COXE, District Judge
(orally). The only question involved in this controversy is whether or not the articles imported are embroidered within the provisions of paragraph 373 of the act of 1890. If they are not, it must be conceded that the importer is right in classifying them under paragraph 371 of the same act. The only embroidery upon any of the articles is the initial letter “A.” I think the decision in the case of U. S. v. Harden, 15 C. C. A. 358, 68 Fed. 182, is controlling. The court there holds that the embroidery of a single letter is so limited in extent and of such comparative narrowness as not to require that the article so marked should be regarded as an article embroidered. The decision of the board of general appraisers is affirmed.